Appeal by defendant from a judgment of the County Court, Orange County, rendered February 11, 1976, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of defendant’s motion to disqualify the District Attorney and appoint a special prosecutor. Case remitted to the County Court to hear and report on the defendant’s motion to disqualify the prosecutor, and appeal held in abeyance in the interim. The County Court shall furnish its report with all convenient speed. Pursuant to People v Cruz (55 AD2d 921), a hearing should be conducted to determine what prejudice, if any, the defendant suffered as a result of his representation prior to the trial by the then chief attorney of the Legal Aid Society of Orange County, who subsequently accepted an interim appointment as District Attorney. Mollen, P. J., Hopkins, Titone, Shapiro and Hawkins, JJ., concur.